NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FREDDY LOPEZ-AGUILAR,                           No.    17-72005

                Petitioner,                     Agency No. A028-778-268

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2022**
                               Phoenix, Arizona

Before: MURGUIA, Chief Judge, and O’SCANNLAIN and GRABER, Circuit
Judges.

      Freddy Lopez-Aguilar petitions for review of the decision of the Board of

Immigration Appeals (“BIA”), which denied his motion to reopen. Lopez-Aguilar

argues that he was denied due process during his deportation proceeding. Lopez-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Aguilar also argues that the BIA abused its discretion when it declined to reopen his

case because the BIA failed adequately to consider changed country conditions in

Guatemala. We deny the petition in part and dismiss it in part.

      1. The BIA did not abuse its discretion in declining to reopen Lopez-Aguilar’s

case based on alleged due process violations in his deportation proceedings.1 A non-

citizen “is entitled to a ‘full and fair hearing’ that meets the requirements of due

process.” Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926 (9th Cir. 2007)

(quoting Campos–Sanchez v. INS, 164 F.3d 448, 450 (9th Cir. 1999)). “[I]f [a non-

citizen] shows ‘indicia of incompetency,’ the [immigration judge (“IJ”)] has an

independent duty to determine whether the [non-citizen] is competent.” Mejia v.

Sessions, 868 F.3d 1118, 1121 (9th Cir. 2017) (citation omitted). A non-citizen is

competent if he “has a rational and factual understanding of the nature and object of

the proceedings, can consult with the attorney or representative if there is one, and

has a reasonable opportunity to examine and to present evidence and to cross-




1
 A petitioner generally must bring a motion to reopen within 90 days of a final order
of removal. 8 U.S.C. § 1229a(c)(7)(C)(i). Here, Lopez-Aguilar missed that deadline
by approximately two decades. The BIA noted that Lopez-Aguilar’s motion to
reopen was untimely, but it did not address this issue. Instead, the BIA denied this
portion of Lopez-Aguilar’s motion on the merits. “In reviewing the decision of the
BIA, we consider only the grounds relied upon by that agency.” Andia v. Ashcroft,
359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam). Accordingly, we review only the
BIA’s merits decision and do not address the government’s assertion that the motion
was untimely.

                                         2
examine witnesses.” Calderon-Rodriguez v. Sessions, 878 F.3d 1179, 1182 (9th Cir.

2018) (quoting Matter of M-A-M-, 25 I. & N. Dec. 474, 479 (BIA 2011)).

      Lopez-Aguilar argues that his illiteracy was evidence of his incompetency,

such that notice should have been served on a third party, and that he was

incompetent to participate in his 1996 deportation proceedings. An interpreter,

however, read the order to show cause to Lopez-Aguilar in Spanish. A Spanish

interpreter also was present at his deportation proceeding. Moreover, Lopez-Aguilar

gave coherent testimony and “did not show an inability to answer questions,” “a high

level of distraction,” “an inability to stay on topic,” or other “indicia of

incompetence.” Cf. Salgado v. Sessions, 889 F.3d 982, 988 (9th Cir. 2018) (holding

that poor memory resulting from a non-citizen’s recent automobile accident did not

amount to mental incompetency).

      Lopez-Aguilar also argues that the IJ should have advised him of his eligibility

for asylum or voluntary departure. But Lopez-Aguilar did not raise this argument

before the agency and, therefore, has failed to exhaust it. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004) (recognizing due process claims are exempt from

exhaustion requirements “only if they involve more than ‘mere procedural error’ that

an administrative tribunal could remedy” (citation omitted)). We therefore lack

subject-matter jurisdiction to address the argument. See id. (interpreting 8 U.S.C. §

1252(d)(1) as a jurisdictional bar).


                                          3
      2. The BIA also did not abuse its discretion in declining to reopen Lopez-

Aguilar’s case based on alleged changed country conditions.2          See 8 C.F.R.

§ 1003.2(c)(3)(ii) (explaining the time limitation set forth for motions to reopen

“shall not apply” where a noncitizen applies for asylum based on newly discovered,

material evidence of changed country conditions). To prevail on a motion to reopen

based on changed country conditions, a petitioner needs “to clear four hurdles”: “(1)

he ha[s] to produce evidence that conditions ha[ve] changed in [his country of

nationality]; (2) the evidence ha[s] to be ‘material;’ (3) the evidence must not have

been available and would not have been discovered or presented at the previous

proceeding; and (4) he ha[s] to demonstrate that the new evidence, when considered

together with the evidence presented at the original hearing, would establish prima

facie eligibility for the relief sought.” Toufighi v. Mukasey, 538 F.3d 988, 996

(9th Cir.2008) (internal quotation marks and citation omitted).

      As the BIA noted here, a generalized fear of civil unrest or crime is

insufficient to meet a petitioner’s burden of making out a prima facie case for

asylum. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (explaining that



2
  Lopez-Aguilar originally moved to reopen based on changed country conditions
to apply for asylum, withholding of removal, and relief under the Convention
Against Torture (“CAT”). In his opening brief, however, Lopez-Aguilar argues
only that the BIA failed fully to address his claim for asylum. Accordingly, any
arguments about withholding of removal or CAT relief are deemed waived. See
Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

                                         4
a non-citizen’s “desire to be free from harassment by criminals motivated by theft

or random violence by gang members bears no nexus to a protected ground”).

Lopez-Aguilar argues that “an increase in the severity of persecution feared may

provide a legitimate basis for reopening.” However, even taking as true Lopez-

Aguilar’s assertion that there has been a material change in country conditions, the

BIA did not abuse its discretion in finding Lopez-Aguilar has not demonstrated that

this evidence would establish prima facie eligibility for asylum because Lopez-

Aguilar has not shown that he would be targeted for persecution on account of a

protected ground. See Toufighi, 538 F.3d at 996.

      PETITION DISMISSED in part and DENIED in part.




                                         5